UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7306



TROY MOSES,

                                              Plaintiff - Appellant,

          versus


NURUL CHOWDHURY, M.D.; P. A. HAMU,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-855-JFM)


Submitted:    November 7, 2002         Decided:     November 15, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy Moses, Appellant Pro Se. Philip Melton Andrews, George Eugene
Brown, KRAMON & GRAHAM, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Moses appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Moses v. Chowdhury, No. CA-

02-855-JFM (D. Md. Aug. 2, 2002).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2